oon on FB W DN =

BR BDO KRDO PRO PRO DN BR NO HO =| == =2 = SB em 2 = = =
on Oo FF WO DNYD | CO OF WAN ODO ON BR WHO ND | OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

YAHTHYAH YAHVAH, NO. CV 19-2799-MWF (AGR)
Plaintiff,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
COUNTY OF LOS ANGELES,

Defendants.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
file, and the Report and Recommendation of the United States Magistrate Judge. No
objections to the Report have been filed. The Court accepts the findings and
recommendation of the Magistrate Judge.

IT IS ORDERED that Defendant's motion to dismiss the complaint is granted
with leave to file a First Amended Complaint consistent with the Magistrate Judge’s
recommendations.

If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
days after entry of this Order, it must bear the docket number assigned to this case,
be labeled “First Amended Complaint,” and be complete in and of itself without
reference to the original complaint, attachment, pleading or other documents.

The Clerk is DIRECTED to provide Plaintiff with a pro se civil rights packet.

 
Plaintiff is advised that if she fails to file a timely and First
Amended Complaint within 30 days after the entry of this order, this action may

be dismissed.

DATED: Feoruan b 2070 Hef)

MICHAEL W. FITZ

  

 

 

 

oOo ON OO TO fF W DY =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

United States District Judge

 
